cca_2016012117055117 id uilc number release date from sent thursday date pm to cc bcc subject re-------------------------------- hello all - i agree that the information below is not directly on point but it does reflect the guidance counsel generally provides with regard to statistical or aggregate information the irs uses a general rule-of-three that grouped return_information must include data from at least three taxpayers in order to be statistical data from fewer than three taxpayers is not statistical however depending on the specific circumstances three may not be sufficient to mask the identities of the included taxpayers in that case when possible we increase the number of taxpayers included in the data until appropriate masking is achieved if such masking cannot be achieved then the grouped information should not be disclosed the basic question raised ----------------------------------------------is whether -----------------of a community of ---------------provides sufficient masking we should consider not only the numbers but also the extent to which the community members are familiar with each other and therefor reasonably could be expected to recognize identify any of the specific members included we are not concerned with whether any taxpayer can recognize itself but rather whether other people can recognize the taxpayer also if the included taxpayers have already told other members of the community that they were audited then the fact that the community knows who is included in this number when presented in a slightly different context can mitigate the concern that the number is not statistical i talked with one of the counsel p a folks who worked on the previous report he doesn’t remember any specific discussion of the statistical question just that taxpayer-specific information had to be removed he agreed that with such a small community we should not mechanically apply the rule_of three but should consider whether the number we have is adequate to mask the taxpayers’ identities that judgment is something that needs to be done by the folks who substantively work this project and have the best knowledge of the extent to which the community members are able to recognize each other if you are comfortable that the number of taxpayers included is large enough to mask their identities then it can be disclosed if you think it is not large enough then the number should be deleted i hope that helps if you would like to discuss it further please let me know --------------- senior attorney procedure administration
